DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/329,137, filed on 2/27/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,197,369 (hereafter ‘369). Although the claims at issue are not identical, they are not patentably distinct from each other.

1. A camera module comprising:
a front body; a lens barrel disposed within the front body and comprising lenses;

a first substrate disposed under the front body;


a support member disposed on a bottom surface of the first substrate; and a second substrate disposed under the first substrate and coupled with the support member,

wherein the support member comprises a fence portion disposed between the first substrate and the second substrate, and a hook portion extending from the fence portion and having a coupling hole into which a portion of a side surface of the second substrate is inserted and an extended portion inclined at a predetermined angle from an area wherein the coupling hole is formed.

2. The camera module according to claim 1, wherein a lower surface of the first substrate is coupled to an upper surface of the fence portion, and an upper surface of the second substrate is coupled to a lower surface of the fence portion.

3. The camera module according to claim 1, wherein the hook portion is extended from a lower end of the fence portion, and the coupling hole is coupled with a protrusion formed on an outer circumferential surface of the second substrate.

4. The camera module according to claim 1, wherein each of the first substrate and the second substrate comprises a first side surface, a second side surface, a third side surface, and a fourth side surface, respectively, wherein the first side surface of the first substrate and the first side surface of the second substrate are connected through an FPCB (Flexible Printed Circuit Board), and wherein the hook portion comprises a first hook coupled to the second side surface of the second substrate, a second hook coupled the third side surface of the second substrate, and a third hook coupled to the fourth side surface of the second substrate.

5. The camera module according to claim 1, wherein an upper end of the fence portion is coupled to the lower surface of the first substrate using an adhesive material.

6. The camera module according to claim 1, wherein a third substrate is spaced apart from the lower side of the second substrate wherein the support member comprises a first support member coupled to the first substrate and the second substrate, and a second support member coupled to the second substrate and the third substrate, and wherein an inner space formed by a fence portion of the first support member, the lower surface of the first substrate, and the upper surface of the second substrate is wider than an inner space formed by the fence portion of the second support member, the lower surface of the second substrate, and the upper surface of the third substrate.

7. The camera module according to claim 1, wherein a holder member includes a front body and a rear body coupled to the front body to form an inner space such that the first and second substrates are disposed, wherein the hook portion comprises a first hook coupled to one surface of the substrate and a second hook coupled to the other surface of the substrate disposed at the opposite side of the one surface, and wherein some portions of the first hook and the second hook are in contact with an inner circumferential surface of the holder member.



8. The camera module according to claim 1, wherein an upper end of the fence portion is soldered to a lower surface of the first substrate.


9. The camera module according to claim 1, wherein a cross-sectional area of an upper surface of the first substrate is formed larger than a cross-sectional area of an upper surface of the second substrate, and wherein the supporting member does not have a region more protruded upward than the upper surface of the first substrate.

10. The camera module according to claim 1,
wherein a lower surface of the first substrate is coupled to an upper surface of the fence portion, and an upper surface of the second substrate is coupled to a lower surface of the fence portion.



11. The camera module according to claim 1, wherein the support member includes a guide portion that is inclined outwardly as it extends from the fence portion to a distal end side of the hook portion.

12. The camera module according to claim 1, wherein the fence portion is surface mounted on the first substrate (SMT).

13. The camera module according to claim 1, wherein the fence portion includes a support surface for supporting the second substrate, and the support surface is in surface contact with an upper surface of the second substrate.


14. A vehicle camera comprising: a lens module comprising at least one lens;

a front body accommodating the lens module;
a first substrate disposed below the front body;

a support member disposed on a bottom surface of the first substrate;


a second substrate disposed below the first substrate and coupled to the support member; 

and a rear body coupled to the front body and accommodating at least a portion of the support member,

wherein the support member comprises a fence portion disposed between the first substrate and the second substrate, 

and a hook portion extending from the fence portion and having a coupling hole into which a portion of a side surface of the second substrate is inserted 

and an extended portion inclined at a predetermined angle from an area wherein the coupling hole is formed. 

15. The vehicle camera according to claim 14, wherein a cable penetrates through a through hole formed in the rear body and is electrically connected to the first substrate or the second substrate,

wherein a first sealing member is disposed between the lens module and the front body,

wherein a second sealing member is disposed between the front body and the rear body,

wherein a third sealing member is disposed between the rear body and the cable, and wherein an end of the extended portion is located outside a side of the second substrate.

16. The vehicle camera according to claim 14, wherein the hook portion is extended from a lower end of the fence portion, and the coupling hole is coupled with a protrusion formed on an outer circumferential surface of the second substrate.

17. The vehicle camera according to claim 14, wherein each of the first substrate and the second substrate comprises a first side surface, a second side surface, a third side surface, and a fourth side surface, respectively, wherein the first side surface of the first substrate and the first side surface of the second substrate are connected through an FPCB (Flexible Printed Circuit Board), and wherein the hook portion comprises a first hook coupled to the second side surface of the second substrate, a second hook coupled the third side surface of the second substrate, and a third hook coupled to the fourth side surface of the second substrate.

18. The vehicle camera according to claim 14, wherein a third substrate is spaced apart from a lower surface of the second substrate, wherein the support member comprises a first support member coupled to the first substrate and the second substrate, and a second support member coupled to the second substrate and a third substrate, and wherein an inner space formed by a fence portion of the first support member, a lower surface of the first substrate, and an upper surface of the second substrate is wider than an inner space formed by a fence portion of the second support member, the lower surface of the second substrate, and an upper surface of the third substrate.
1. A camera module comprising: a lens barrel disposed within a front body and comprising lenses; 

a first substrate with a portion thereof disposed under the front body; 

a support member, with a portion thereof disposed on a bottom surface of the first substrate; a second substrate disposed under the first substrate and coupled with the support member; 

wherein the support member comprises a fence portion disposed between the first substrate and the second substrate, and a hook portion extending from the fence portion and having a coupling hole into which a portion of a side surface of the second substrate is inserted and an extended portion inclined at a predetermined angle from an area in which the coupling hole is formed

 wherein a lower surface of the first substrate is in contact with an upper surface of the fence portion, and an upper surface of the second substrate is in contact with a lower surface of the fence portion, 

2. The camera module according to claim 1, wherein the hook portion is extended from the lower surface of the fence portion, and the coupling hole is coupled with a protrusion formed on an outer circumferential surface of the second substrate.  

3. The camera module according to claim 1, wherein each of the first substrate and the second substrate comprises a first side surface, a second side surface, a third side surface, and a fourth side surface, respectively, wherein the first side surface of the first substrate and the first side surface of the second substrate are connected through a-the flexible printed circuit board (FPCB), and wherein the hook portion comprises a first hook coupled to the second side surface of the second substrate, a second hook coupled the third side surface of the second substrate, and a third hook coupled to the fourth side surface of the second substrate.  

4. The camera module according to claim 1, wherein the upper end of the fence portion is coupled to the lower surface of the first substrate using an adhesive material.  

5. The camera module according to claim 1, wherein a third substrate is spaced apart from the lower side of the second substrate, wherein the support member comprises a first support member coupled to the first substrate and the second substrate, and a second support member coupled to the second substrate and the third substrate, and wherein a first inner space formed by a fence portion of the first support member, the lower surface of the first substrate, and the upper surface of the second substrate is wider than a second inner space formed by the fence portion of the second support member, the lower surface of the second substrate, and the upper surface of the third substrate.  

6. The camera module according to claim 1, comprising a holder member comprising the front body and a rear body coupled to the front body to form an inner space in which the first substrate and second substrate are disposed, wherein the hook portion comprises a first hook coupled to one surface of the second substrate and a second hook coupled to an other surface of the second substrate disposed at the opposite side of the one surface, and wherein some portions of the first hook and the second hook are in contact with an inner circumferential surface of the holder member.  

8. The camera module according to claim 1, wherein an upper end of the fence portion is soldered to the lower surface of the first substrate.  

9. The camera module according to claim 1, wherein a cross-sectional area of the upper surface of the first substrate is larger than a cross-sectional area of the upper surface of the second substrate, and wherein the supporting member does not have a region more protruded upward than the upper surface of the first substrate.
  
wherein a lower surface of the first substrate is in contact with an upper surface of the fence portion, and an upper surface of the second substrate is in contact with a lower surface of the fence portion (see ‘369, claim 1, compare to claim 2 of the instant application)


11. The camera module according to claim 1, wherein the support member includes a guide portion that is inclined outwardly as it extends from the fence portion to a distal end side of the hook portion.  

12. (Previously Presented) The camera module according to claim 1, wherein the fence portion is surface mounted on the first substrate.  

13. (Previously Presented) The camera module according to claim 1, wherein the fence portion includes a support surface for supporting the second substrate, wherein the support surface is in surface contact with the upper surface of the second substrate.
  
 10. A vehicle camera comprising: a lens module comprising at least one lens:

 a front body accommodating the lens module; a first substrate disposed below the front body; 
a support member having one end soldered on the lower surface of the first substrate and disposed thereon; 

a second substrate disposed below the first substrate and coupled to the support member: 

and a rear body coupled to the front body and accommodating at least a portion of the support member, 

wherein the support member comprises a fence portion disposed between the first substrate and the second substrate, 

and a hook portion extending from the fence portion and having a coupling hole into which an outer circumferential portion of the second substrate is inserted, 

wherein at least a portion of the hook portion comprises an extended portion obliquely outwardly extending from the remaining portion 

17. The vehicle camera according to claim 10, comprising: a cable that penetrates through a through hole formed in the rear body and that is electrically connected to the first substrate or the second substrate; 

a first sealing member disposed between the lens module and the front body;

 a second sealing member disposed between the front body and the rear body;

 a third sealing member disposed between the rear body and the cable; and an end of the extended portion located outside a side of the second substrate.  

18. The vehicle camera according to claim 10, wherein the hook portion is extended from the lower surface of the fence portion, and the coupling hole is coupled with a protrusion formed on an outer circumferential surface of the second substrate.  
19. The vehicle camera according to claim 10, wherein each of the first substrate and the second substrate comprises a first side surface, a second side surface, a third side surface, and a fourth side surface, respectively, wherein the first side surface of the first substrate and the first side surface of the second substrate are connected through an FPCB, and wherein the hook portion comprises a first hook coupled to the second side surface of the second substrate, a second hook coupled the third side surface of the second substrate, and a third hook coupled to the fourth side surface of the second substrate.  


20. The vehicle camera according to claim 10, wherein a third substrate is spaced apart from the lower side of the second substrate, wherein the support member comprises a first support member coupled to the first substrate and the second substrate, and a second support member coupled to the second substrate and the third substrate, and wherein a first inner space formed by a fence portion of the first support member, the lower surface of the first substrate, and the upper surface of the second substrate is wider than a second inner space formed by the fence portion of the second support member, the lower surface of the second substrate, and the upper surface of the third substrate.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Pub. No. US 2015/0189137 A1, hereafter Han).
Regarding claim 1, Han discloses a camera module comprising: a front body; a lens barrel disposed within a front body and comprising lenses (see Han Fig. 1, item 10b); a first substrate disposed under the front body (see Han Fig. 1, item 10a); a support member disposed on the bottom surface of the first substrate (see Han Fig. 2, item 30); a second substrate disposed under the first substrate and coupled with the support member (see Han Fig. 2, item 20), wherein the support member comprises a fence portion disposed between the first substrate and the second substrate (see Han Figs. 2 and 3, item 100), and a hook portion extending from the fence portion and having a coupling hole into which a portion of a side surface of the second substrate is inserted and an extended portion inclined at a predetermined angle from an area in which the coupling hole is formed (see Han Fig. 3, items 20 and 110). 
Regarding claim 2, Han discloses the camera module according to claim 1, wherein a lower surface of the first substrate is coupled to an upper surface of the fence portion and an upper surface of the second substrate is coupled to a lower surface of the fence portion (this coupling is present at both the corners of the fence, best seen in Figure 1, and at the clamping structure portion 120 of the fence which upon which the substrate elements rest as best seen in Figure 3).

Regarding claim 3, Han discloses the camera module according to claim 1, wherein the hook portion is extended from the lower end of the fence portion, and the coupling hole is coupled with a protrusion formed on an outer circumferential surface of the second substrate (see Han Figs. 3 and 4, items 11, 20, and 100).

Regarding claim 11, Han discloses the camera module according to claim 1 wherein the support member includes a guide portion that is inclined outwardly as it extended from the fence portion to a distal end side of the hook member (best seen in Fig. 2 and Fig. 3 the support member is configured such that the distal end side of each the hook member is located beyond a short inclined portion).

Regarding claim 12, Han discloses the camera module according to claim 1, wherein the fence portion is surface mounted on the first substrate (see Han paragraph [0034], the fence portion is in electrical connection with a SMT pad feature of each of the substrates).

Regarding claim 13, Han discloses the camera module according to claim 1 wherein the fence portion includes a support surface for supporting the second substrate by being in surface contact with the upper surface of the second substrate (see Fig. 3, portion 120 which is in contact with the upper surface of the second substrate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Mano et al. (Pub. No. US 2011/0279675 A1, hereafter Mano).
With regard to claim 10: Han discloses a vehicle camera comprising: a lens module comprising at least one lens (see Han Fig. 1, item 10b); a front body accommodating the lens module (see Han Fig. 1, item 10c); a first substrate disposed below the front body (see Han Fig. 1, item 10); a support member disposed below the front body (see Han Fig. 3, item 100); a second substrate disposed below the first substrate and coupled to the support member (see Han Fig. 1, item 20); wherein the support member comprises a fence portion disposed between the first substrate and the second substrate (see Han Fig. 2, item 100), and a hook portion extending from the fence portion and having a coupling hole into which an outer circumferential portion of the  second substrate is inserted (see Han Figs. 2 and 3, items 110 and 120), and an extended portion inclined at a predetermined angle from an area wherein the coupling hole is formed (see Han Fig. 3, item 120).  As assembled the lower surface of the first substrate is coupled to an upper surface of the fence portion and an upper surface of the second substrate is coupled to a lower surface of the fence portion (this coupling is present at both the corners of the fence, best seen in Figure 1, and at the clamping structure portion 120 of the fence which upon which the substrate elements rest as best seen in Figure 3), and wherein the coupling hole is formed in the hook portion completely separated from the fence portion, such that the coupling hole does not overlap the fence portion in a horizontal direction parallel to the lower surface of the first substrate (see annotate Fig. 2, above, which shows the highlighted “fence” portion does not overlap the hole, which is entirely disposed in the “hook” portion of the support of Han. See also Response to Arguments, above).
Han does not disclose a rear body coupled to said front body and accommodating at least a portion of said support member.
Mano discloses a rear body coupled to said front body and accommodating at least a portion of said support member (see Mano Fig. 1, item 1b).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a rear body component in order to provide the device with a protective enclosure. 

Regarding claim 15, Han in view of Mano discloses the camera module according to claim 10.
Han does not disclose that a cable penetrates through a through hole formed in the rear body and is electrically connected to the first substrate or the second substrate, a first sealing member disposed between the lens module wand the front body, a second sealing member disposed between the front body and the rear body, a third sealing member disposed between the rear body and the cable, and that an end of the extended portion if located outside a side of the second substrate.
Mano discloses a cable penetrating through a through hole formed in the rear body and which is electrically connected to the first substrate or the second substrate (See Mano Fig. 1, cable 14 which passes through the rear body and is connected to the substrate via connector 13 to electrically connect the camera to another device), a first sealing member is disposed between said the module and said front body (see Mano Fig. 1, item 15), a second sealing member is disposed between the front body and the rear body (see Mano Fig. 1, item 16), and a third sealing member is disposed between said rear body and said cable (see Mano Fig. 1, item 17).
It would have been obvious to a person having ordinary skill in the art at the time of filing to connect the camera substrates to an external device using a cable penetrating a through hole of the rear body as taught by Mano in order to allow for power and signals to be sent to and from the camera module, and to provide sealing members between the lens module, housing portions, and at the cable penetration opening in order to provide a sealed environment to prevent contaminants from entering the camera device and harming it.

Regarding claim 16, Han in view of Mano discloses the vehicle camera of claim 10, and Han further discloses wherein the hook portion is extended from the lower surface of the fence portion, and the coupling hole is coupled with a protrusion formed on an outer circumferential surface of the second substrate (see Han Figs. 3 and 4, items 11, 20, and 100).

Regarding claims 17-18, Han in view of Mano discloses wherein each of the first substrate and the second substrate comprises a first side surface, a second side surface, a third side surface, and a fourth side surface, respectively (see Han Fig. 2, items 10 and 20), and wherein said hook portion comprises a first hook coupled to the second side surface of the second substrate, a second hook coupled to the third side surface of the second substrate, and a third hook coupled to the fourth side surface of the second substrate (see Han Fig. 2, which shows three hooks for three sides of the substrates).
Han does not disclose substrates wherein said first side surface of said first substrate and the first side surface of the second substrate are connected through an FPCB, a third substrate spaced apart from the lower side of the second substrate is further included, wherein said support member comprises a first support member coupled to the first substrate and the second substrate, and a second support member coupled to the second substrate and the third substrate; and wherein some portions of the first hook and the second hook are in contact with the inner circumferential surface of the holder member.
Mano discloses substrates wherein said first side surface of said first substrate and said first side surface of said second substrate are connected through FPCB (see Ma no Fig. 9, item 20c), a third substrate spaced apart from the lower side of said second substrate is further included, wherein said support member comprises a first support member coupled to said first substrate and said second substrate, and a second support member coupled to said second substrate and said third substrate (see Mano paragraph [0067] "if the number of substrates to be used is increased by one or two or more, the substrate holder 5 may be prepared in number corresponding to the number of substrates to be added. Adjacent substrate holders 5 may be coupled through the aforementioned coupling structure employed for coupling between the optical system holder 2 and the substrate holder 5, and the circuit substrate 9 may be held in each substrate holder 5.").
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to connect the substrates using an FPC as taught by Mano in order to enable communication between the substrates and to provide a third or more substrate as desired in order to allow all of the processing and functional capability desired in the device.
Han in view of Mano and does not specifically state that a first inner space formed by a fence portion of said first support member, the lower surface of the first substrate, and the upper surface of the second substrate is wider than a second inner space formed by the fence portion of the second support member, the lower surface of the second substrate, and the upper surface of the third substrate. 
Mano discloses using as many substrate holders as required to hold all of the desired substrates, but does not specifically disclose changing the spacing between the substrate stacks. It would have been obvious to one having ordinary skill in the art the time the invention was filed to minimize the space in between the substrates in order to make the device as small and compact as possible.

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Mano.
Regarding claims 4-7, Han discloses the camera module according to claim 1, wherein each of the first substrate and the second substrate comprises a first side surface, a second side surface, a third side surface, and a fourth side surface, respectively (see Han Fig. 2, items 10 and 20), and wherein said hook portion comprises a first hook coupled to the second side surface of the second substrate, a second hook coupled to the third side surface of the second substrate, and a third hook coupled to the fourth side surface of the second substrate (see Han Fig. 2, which shows three hooks for three sides of the substrates); wherein said hook portion comprises a first hook coupled to one surface of the second substrate and a second hook coupled to an other surface of the second substrate disposed at the opposite side of the one surface (see Han Fig. 2, which shows three hooks, two of which are on opposite sides of the substrate); wherein the end of said extended portion is located further outside than the side surface of said second substrate (see Han Fig. 3, which shows that the extended portion extends beyond the substrate).
Han does not disclose substrates wherein said first side surface of said first substrate and the first side surface of the second substrate are connected through a flexible printed circuit board (FPCB), wherein the upper end of the fence portion is coupled to the lower surface of the first substrate using an adhesive material, a third substrate spaced apart from the lower side of the second substrate is further included, wherein said support member comprises a first support member coupled to the first substrate and the second substrate, and a second support member coupled to the second substrate and the third substrate; and wherein some portions of the first hook and the second hook are in contact with an inner circumferential surface of the holder member. Han also does not disclose a holder member comprising a front body and a rear body coupled to the front body to form an inner space in which the first substrate and the second substrate are disposed (within the space).
Mano discloses substrates wherein said first side surface of said first substrate and said first side surface of said second substrate are connected through FPCB (see Ma no Fig. 9, item 20c), wherein the upper end of said fence portion is coupled to the lower surface of said first substrate using an adhesive material (see Mano paragraph [0056] "A circuit component holding substrate 9 is in a butting contact with the substrate fixing shoulders 8, and is fixed by an adhesive"), a third substrate spaced apart from the lower side of said second substrate is further included, wherein said support member comprises a first support member coupled to said first substrate and said second substrate, and a second support member coupled to said second substrate and said third substrate (see Mano paragraph [0067] "if the number of substrates to be used is increased by one or two or more, the substrate holder 5 may be prepared in number corresponding to the number of substrates to be added. Adjacent substrate holders 5 may be coupled through the aforementioned coupling structure employed for coupling between the optical system holder 2 and the substrate holder 5, and the circuit substrate 9 may be held in each substrate holder 5."); and wherein some portions of said first hook and said second hook are in contact with the inner circumferential surface of said holder member (see Mano Fig. 1, items 5 and 1a which are shown to be in contact with each other).  Mano further discloses a holder member which includes a front body and a rear body coupled to the front body to form an inner space such that the first and second substrates are disclosed (see ¶0050 outer casing 1 is formed from multiple members joined together to enclose internal components as shown in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to connect the substrates using an FPC as taught by Mano in order to enable communication between the substrates, to affix the substrate using an adhesive as taught by Mano to securely attach the substrate to the holder, to provide a third or more substrate as desired in order to allow all of the processing and functional capability desired in the device, and to incorporate a holder member formed of a front body and a rear body coupled to the front body to form an inner space in which the first and second substrates are disposed to protect the substrates from the environment in which the camera is used.
Han in view of Mano does not specifically state that a first inner space formed by a fence portion of said first support member, the lower surface of the first substrate, and the upper surface of the second substrate is wider than a second inner space formed by the fence portion of the second support member, the lower surface of the second substrate, and the upper surface of the third substrate. 
Mano discloses using as many substrate holders as required to hold all of the desired substrates, but does not specifically disclose changing the spacing between the substrate stacks. It would have been obvious to one having ordinary skill in the art the time the invention was filed to minimize the space in between the substrates in order to make the device as small and compact as possible.

Regarding claim 9, Han in view of Mano discloses the camera module according to claim 1, but does not specifically disclose that the cross-sectional area of the upper surface of the first substrate is larger than a cross-sectional area of the upper surface of the second substrate, and wherein said supporting member does not have a region more protruded upward than the upper surface of the first substrate.
Both Han and Mano show first and second substrates which are substantially the same size. However, MPEP 2144.04(IV)(A) states "In Gardnerv. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." In this case, the relative sizes of the substrates would not affect the performance of the camera device, as the overall size of the housing would not be changed. Furthermore it would have been obvious to change the size of the substrates to only the size needed for the components in order to minimize the overall size of the device, and to minimize the a mount of material required to manufacture the device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Mano as applied to claim 1, above, and further in view of Drotleff et al. (US PGPub 2017/0339323 A1; hereafter Drotleff).
 Regarding claim 8, Han discloses the camera module according to claim 1.
 Han does not disclose that the upper end of the fence portion is coupled to the lower surface of the first substrate using an adhesive material.
 Mano discloses substrates wherein the upper end of the fence portion is coupled to the lower surface of said first substrate using an adhesive material (see Mano paragraph [0056] "A circuit component holding substrate 9 is in a butting contact with the substrate fixing shoulders 8, and is fixed by an adhesive")
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to affix the substrate using an adhesive as taught by Mano to securely attach the substrate to the holder.
 Drotleff discloses that adhesives, welding, and soldering are all well-known equivalents useful for the same purpose of bonding components in a camera module (see Drotleff claim 12 "attaching the carrier element on the sensor carrier via at least one of soldering, welding, and an adhesive").
 It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize soldering as a well-known means "such as welding" in order to fixedly attach the components of Han in view of Mano.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/30/2022